DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged for amendment filed 01/20/202.
Claim 17 is canceled.
Priority
The examiner acknowledges this application as continuation of 15/753,289 filed 02/17/2018, now abandoned, which is a 371 of PCT/US2016/047649 filed 08/18/2016 and which claims benefit of 62/206,681 filed 08/18/2015.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4 and 9 is/are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Saint Victor (US 2010/0136148 A1).
For claims 1, 4 and 9, Saint Victor discloses micro-suspension comprising surfactant, oil and colloidal silver; see the whole document; composition examples I, II, IV and VI containing colloidal silver, surfactant, water and oil; paragraphs [0034 ]-[0038]. The concentration of the colloidal silver in these composition examples is 300-1000 ppm. The particle size of the colloidal silver is 0.001 to 0.01 micron (1 nm to 10 nm) (paragraph [0045]) and this particle size anticipates the recited particles size range of 1-100 nm in claim 4. The composition contains at least one essential oil (paragraph [0017]); the essential oil may include plant extracts that exhibit antimicrobial, antibacterial and/or antifungal activities; the essential oils include and are not limited to citronella oil, lemon eucalyptus oil, cinnamon oil, castor oil, rosemary oil, lemongrass oil, cedar oil, peppermint oil, clove oil, geranium oil, verbena oil, pennyroyal oil, lavender oil, pine oil, cajeput oil, basil oil, thyme oil, allspice oil, soybean oil and garlic oil (paragraph [0043]).
Therefore, the composition disclosed by Saint Victor comprising nanoparticulate
colloidal silver whose particle size is 0.001 to 0.01 micron (1 nm to 10 nm), green surfactant and
oils anticipates the composition in claims 1, 4 and 9.
Claim(s) 1-4 and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ARORA E et al. (WO 2015057983 A1).
ARORA S discloses formulation comprising effective amount of silver nanoparticles, at
least one dermatologically or cosmetically acceptable carrier; the formulation is formulated into
variety of compositions for the purposes of application to the skin (see the whole document;
paragraphs [0014], [0038], [0039], [0041], [0042], [0044]); the forms of the formulation are
lotions, creams, ointments, milk, tonic, sprays (paragraph [0035]); the formulation is for topical
application such as sunscreens, facial moisturizers, topical analgesics, anti-acne or anti-fungal medications (paragraph [0035]).
Thus, for claims 1-3 and 10, ARORA S' s emulsion composition in the form of lotion or
cream or ointment and containing the colloidal silver particles, dermatologically or cosmetically acceptable carrier and having anti-acne medications (claim 10) anticipates claims 1-3 and 10.
For claim 4, the size of the silver particles range from 10 nm to 40 nm (paragraph [0068])
anticipates the particle size in the range of 1-100 nm recited in claim 4.
For claim 9, the presence of surfactants in ARORA S's composition (paragraph [0041], and buffering agents (paragraph [0050]) anticipates the requirement for claim 9.
For claim 11, the presence of propylene glycol or glycerol or silicone oils (paragraphs
[0038], [0051]) meet the limitation of components that impart lubricity to the composition and
hence anticipates claim 11.
For claim 12, ARORA S treats damaged skin by applying the composition to the skin comprising effective amount of silver particles. (see at least claim 12).
Therefore, ARORA S teaches all the elements of claims 1-4 and 9-12 and thus anticipates these claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the
claims the examiner presumes that the subject matter of the various claims was commonly
owned as of the effective filing date of the claimed invention(s) absent any evidence to the
contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and
effective filing dates of each claim that was not commonly owned as of the effective filing date
of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over ARORA S et al. (WO 2015057983 Al), as applied to claim 1, in view of Holladay (US 20060182813 Al).
ARORA S has been described above as teaching the composition of claim 1.
For claim 5, ARORA S does not teach that the more than 50% of the silver particle has size of less than 0.015 m (15 nm). But Holladay teaches compositions containing 5-40 ppm silver as effective antimicrobial agent (see the whole document, paragraph [0006]).   Holladay further teaches more than 50% of the silver particles have maximum dimension less than 0.015 m (15 nm).  Thus, at the effective date of the invention, the ordinary skilled artisan would have looked to Holladay to use amount of the silver particles population that has the appropriate particles size that would be confer effective antimicrobial activity to the composition of ARORA S.
For claims 6, the composition of Holladay that contains 5-40 ppm silver particles and the
composition that has more than 50% of the silver particles have maximum dimension less than
0.015 m has a core elemental (metallic) silver and an exterior of ionic silver oxide (see the whole the document, abstract, paragraphs [0006], [0028], [0029], [0058] and claim 1).
For claim 7, the composition of Holladay comprising silver particles at a concentration of 5-40 ppm meets the limitation of claim 7.   
And for claim 8, the composition having a silver particles concentration of 5-40 ppm,
where the colloidal silver particle has a core particle of metallic/elemental silver and exterior or
surface coating of silver oxide where at least 75% of the colloidal particles have diameters of between 0.005 m to 0.015 m (claim 2 of Holladay) renders claim 8 prima facie obvious.
For claims 13-15, the composition of ARORA S is an emulsion such as oil-in-water emulsion (paragraph [0038]-[0039], [0041]-[0042], [0044] and claims 4, 14 and 22) which meets the emulsion and making of the emulsion of claim 13, and the emulsion meets the limitation of claims 14 and 15.  For the particle size of 10-40 ppm in claim 13, Holiday teaches particle size of 5-80 ppm (abstract; paragraphs [0006], [[0010], [0013]) and this particle is the same particle size in claim 13.  
For claim 16, personal lubricant is an intended use.  The composition of ARORA S contains thickener water and silver particles (paragraph [0050]) and teaches moisturizers (paragraphs [0035], [0050]-[0051].   For the particle size of 10-40 ppm in claim 13, Holiday teaches particle size of 5-80 ppm (abstract; paragraphs [0006], [[0010], [0013]) and this particle is the same particle size in claim 16.    Hydroxy ethyl cellulose is optional.   
Thus, ARORA S in view of Holladay renders claims 5-8 and 13-16 prima facie obvious.

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594. The examiner can normally be reached 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLESSING M FUBARA/Primary Examiner, Art Unit 1613